



COURT OF APPEAL FOR ONTARIO

CITATION: Amikwabi v. Pope Francis, 2022
    ONCA 236

DATE: 20220322

DOCKET: C69230

Fairburn A.C.J.O., Paciocco and
    Sossin JJ.A.

BETWEEN

Stacy Amikwabi, Shawn Brennan,
    George Fayad, Joshua Alas-Wilson, Alisa Tojcic, Jane Doe, John Doe

Plaintiffs (Appellants)

and

Pope Francis, The Holy See, The
    State of the Vatican, The Society of Jesus, HM Queen Elizabeth II, The Order of
    the Garter, The House of Windsor (formerly Saxe Cobourg Gotha), Global Vaccine
    Alliance (GAVI), the UNs World Health Organization/Public Health Organization
    of Canada, Bill and Melinda Gates Foundation, Prime Minister Justin Trudeau,
    Dr. Theresa Tam, Premier Doug Ford, Christine Elliott, Mayor Jim Watson,
    Attorney General of Canada, the Attorney General for Ontario

Defendants (Respondents)

Michael Swinwood, for the appellants

Marshall Jeske, for the respondent
    Attorney General of Canada

Ravi Amarnath, for the respondent
    Attorney General of Ontario, Premier Doug Ford and Christine Elliott

Stuart Huxley, for the respondent Mayor
    Jim Watson

No one appearing for the remaining
    respondents

Heard and released orally:
    March 17, 2022 by video conference

On appeal from the order of Justice Sylvia
    Corthorn of the Superior Court of Justice, dated February 10, 2021, with
    reasons reported at 2021 ONSC 1069.

REASONS FOR DECISION

[1]

This is an appeal from the dismissal of an
    action as frivolous and vexatious pursuant to r. 2.1.01 of the
Rules of
    Civil Procedure
, R.R.O. 1990, Reg. 194
.
    The underlying proposed class action and constitutional challenge makes multiple
    assertions, including that COVID-19 is a multi-lateral global conspiracy to,
    among other things, promote sterilization programs and manipulate the human genome.
    Billions, if not trillions, of dollars are sought from domestic governments as
    well as foreign entities.

[2]

The dismissal of this action reflects an
    exercise of discretion and therefore is entitled to appellate deference. The
    motion judge clearly, and in some detail, explained why she concluded that this
    case is frivolous and vexatious, so much so that it rises to the level of the
    clearest of cases in which to apply r. 2.1.01.

[3]

The motion judge did not err in deciding the
    matter without written submissions from the appellant. These motions are
    intended to be made in a summary manner and may, in the courts discretion, be
    made without written submissions: see
Ahmed v. Ontario (Attorney General)
, 2021 ONCA 427, at para. 7.
A fair
    reading of the motion judges reasons, particularly paras. 34-36, demonstrates
    consistency with the procedural requirements of the governing rule.

[4]

Nor did the motion judge misdirect herself on
    the law. To the contrary, her legal analysis shows her command of the operative
    legal principles. Nor did the motion judge make any factual errors. It was open
    to the motion judge to reach the conclusion she did and characterize matters as
    she did.

[5]

We see no basis to interfere with her exercise
    of discretion.

[6]

The appeal is dismissed.

[7]

Costs will be paid by the appellant to the respondent
    Attorneys General in the total amount of $250.00, all inclusive, to be split
    between those parties.

Fairburn
    A.C.J.O.

David
    M. Paciocco J.A.

L.
    Sossin J.A.


